DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Claims 1-4 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Both claims 1 and 11 now include limitation requiring the mounting bracket maintains its position relative to the first end of the mounting bar when moved between the first and second configurations, however these limitations are not supported by the disclosure as originally filed. The specification as originally filed makes no mention of this feature and the drawings alone are not sufficient to support this newly added limitation, particularly in light of the mounting bracket being slidable received within the mounting bar. Nothing in the Figures sufficiently details that the mounting bracket must stay in the same position relative to the first end of the mounting bar when installed in the second configuration as now claimed.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-8, 11-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nauman et al. (US 5149112, hereinafter ‘Nauman’).
Nauman discloses a kit for mounting accessories to a bicycle, the kit comprising: a mounting bar having a first end (38), a second end (36), and a body having a length extending along an axis (32, 34), the first end configured for coupling to a front portion of the bicycle, the second end configured for coupling to a rear portion of the bicycle see Fig. 1); and a mounting bracket (see Fig. 3) having a head tube coupling portion (72), a top tube coupling portion (74), and at least one flange extending therefrom (80), the at least one flange oriented at an angle of 65 to 85 degrees relative to the axis (variable 
Nauman further discloses a device wherein the mounting bracket maintains its position relative to the first end of the mounting bar when moved between the first and second configurations (Nauman pivot point 54 mounting location of bracket remains constant which meets the scope of “maintaining position”, insomuch as the means of the claim terms can be understood from the disclosure as originally filed).
Nauman further discloses the mounting bracket is removably secured within the first end of the mounting bar (bolt 52 is within the first end); the mounting bar comprises at least two body portions wherein a first body portion is configured to be slidably received in a second body portion to adjust a distance between the first and second ends (32, 34; see Fig. 2).  
Nauman further discloses a mounting bracket for use in mounting accessories to a bicycle, the bracket comprising: a front portion having a head tube coupling surface that is capable of at least partially contacting a head tube of the bicycle when installed in a first configuration (42); and a body portion extending rearward from the front portion generally along a longitudinal axis (40+32+34), the body portion having a top tube coupling surface rearward from the front portion that is capable of to at least partially contacting a top tube of the bicycle when installed in a second configuration (40; capable of being installed such that 40 is attached to top tube 22 seen in Fig. 1 simply 
Nauman further discloses a mounting bar assembly for use in mounting accessories to a bicycle (30), the mounting bar comprising: a first end portion (38) having a head tube coupling surface (72), a top tube coupling surface (74), and at least one flange extending from the first end portion (80); a second end portion configured to couple to a rear portion of the bicycle (40); and a body positioned between the first and second end portions, the body extending generally along a longitudinal axis (32, 34), wherein the head tube coupling surface is capable of contacting a least a portion of a head tube of the bicycle when in a first configuration and the top tube coupling surface is capable of at least partially contacting a top tube of the bicycle when installed in a second configuration (col. 4, ll. 4-11), the at least one flange oriented at an angle of 65 to 85 degrees relative to the longitudinal axis (variable orientation, see arrow swings 44, 46; Fig. 2); a front coupling bracket (54) and a top coupling bracket (60), wherein the front coupling bracket is configured to couple to the first end portion of the assembly in the first configuration and the top coupling bracket in the second configuration (indirect coupling through other components where direct coupling is not required by the claims).  
Nauman further discloses a device wherein the mounting bracket maintains its position relative to the first end of the mounting bar when moved between the first and second configurations (Nauman pivot point 54 mounting location of bracket remains constant which meets the scope of “maintaining position”, insomuch as the means of the claim terms can be understood from the disclosure as originally filed).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 9, 10, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauman et al. (US 5149112, hereinafter ‘Nauman’) as applied to claims 1+ above, and further in view of Jefferson et al. (US 2004/0061361, hereinafter ‘Jefferson’).
Nauman discloses all limitations of the claim(s) as detailed above except does not expressly disclose the planar shape of the top surface, fastener/slot for fixing length, or the child seat as claimed.
However, Jefferson teaches a similar device wherein the body portion includes a substantially planar top surface extending along a longitudinal plane and substantially planar side portions extending substantially perpendicular to the longitudinal plane (see Fig. 3); the head tube coupling surface is inclined at an angle of about 75 to about 85 degrees relative to the top surface (see Fig. 3); and at least one of the first and second body portions includes a slot configured to receive a fastener to secure the position of the first and second body portions relative to one another (54, para 0033) as claimed.  
Because Nauman and Jefferson both teach attachment bars for bicycle accessory attachment, it would have been obvious to one of ordinary skill in the art to substitute the 
It further would have been an obvious matter of design choice to make the different portions of the body of whatever form or shape was desired or expedient including planar as taught by Jefferson. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further, Jefferson teaches a child seat removably coupled to the body (10) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the child seat taught by Jefferson to the body of the attachment bar taught by Nauman, in order to safely attach the child seat to the bicycle as taught by Jefferson (para 0008).

Response to Arguments
8.	Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.
	Applicant argues that the newly added claim limitations to claims 1 and 11 requiring the mounting bracket to maintain its position relative to the first end portion when moved between the first and second configurations differentiates the inventive device from the Nauman reference. This argument has been considered, however is not persuasive.

	Applicant next argues that the newly added claim limitations to claim 5 requiring the top tube coupling surface to be rearward from the front portion differentiates the inventive device from the Nauman reference. This argument has been considered, however is not persuasive.
	As noted in the rejection above, considering Nauman element 40 as the top tube coupling surface meets the scope of the claims as the element 40 is clearly rearward from the front portion (where 42 is located).
	For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments and amendments are not persuasive and the rejections are maintained.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 15, 2022